UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-51403 BLACKWATER MIDSTREAM CORP. (Exact name of small business issuer in its charter) NEVADA 26-2590455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 660
